Exhibit 10.1
 
DRAFT #1
 


 
MONTCLERG PROPERTY
 
PROPERTY SALE AGREEMENT
 
THIS AGREEMENT is made as of the _______ day of December, 2010
 
BETWEEN:
LAM CHAN THO, residing at ●

 


 
 
(hereinafter called "Tho")

 
OF THE FIRST PART
 
AND:
SHAMIKA 2 GOLD, INC., a company duly constituted under the laws of Nevada,
having an address c/o Tarter Krinsky & Drogin LLP, 1350 Broadway, New York, New
York 10018.

 


 
(hereinafter referred to as the "Purchaser")
 
OF THE SECOND PART
 
WHEREAS Tho is the recorded and beneficial owner of a 100% interest (the
“Interest”) in certain mineral claims, located in Woburn Township, Quebec, more
particularly described in Schedule A attached hereto and made part hereof
(hereinafter called the "Property");


WHEREAS Tho has agreed to sell the Interest to the Purchaser, and the Purchaser
has agreed to purchase the Interest from Tho;


WHEREAS the parties wish to set forth certain agreements relating to the
foregoing;


NOW THEREFORE THIS AGREEMENT WITNESSSETH that in consideration of the mutual
covenants and agreements herein contained and subject to the terms and
conditions hereafter set out, the parties hereto agree as follows:
 
 
 
 
1

--------------------------------------------------------------------------------

 
 

 
1.  
PREAMBLE



1.1 The preamble to the present agreement shall form an integral part hereof as
if recited at full length herein.


2.  
PURCHASE AND SALE



2.1 Tho hereby sells the Interest to the Purchaser, and the Purchaser hereby
purchases the Interest from Tho, the whole in accordance with the terms and
conditions hereinafter set forth.


3.  
CONSIDERATION



3.1 The consideration for the transfer of the Interest is the aggregate of the
following:


(a)  
five million (5,000,000) paid-up and non-assessable newly- issued common shares
of the capital-stock of the Purchaser; all the outstanding shares of the
Purchaser have been authorized and have been validly issued; upon issuance, the
five million (5,000,000) shares shall be free and clear of any encumbrances; and



(b)  
the payment by the Purchaser to Tho of a royalty (the “Royalty”) of one and
one-half percent (1 1/2 %) of the net smelter returns (“Net Smelter Returns”),
as defined and calculated in Schedule B attached hereto and made part hereof.



4.  
REPURCHASE OPTION.  Purchaser has the right to repurchase

(“Repurchase Option”) all or part of the net smelter royalty, commencing on the
first anniversary of this Agreement, with no expiration, of not more than
one-half percent (0.5%) (the “NSR Option Unit”) of the NSR each anniversary for
a repurchase price of $500,000 for each NSR option unit repurchased (“Repurchase
Price”).  Upon exercise of the Repurchase Option, Seller covenants that Seller
shall not sell, assign, transfer, gift, pledge, encumber or otherwise dispose of
the NSR or any interest therein, and any attempt to do so shall be void ab
initio.


5.  
REPRESENTATIONS AND WARRANTIES OF THO



5.1 Tho hereby represents and warrants to the Purchaser that:


(a)  
he is the recorded and beneficial owner of a one hundred percent (100%) interest
in and to the Property;



(b)  
the mineral claims comprising the Property have been validly located, are now
duly recorded and in good standing in accordance with the laws of the
jurisdiction in which the mineral claims are situated and are free and clear of
any encumbrances; and

 
 
 
 
2

--------------------------------------------------------------------------------

 

 
(c)  
he has the exclusive right to enter into this agreement and all necessary
authority to assign and transfer to the Purchaser a one hundred percent (100%)
right, title and interest in and to the Property in accordance with the terms
and conditions of this agreement.



5.2 The representations and warranties hereinbefore set out are conditions upon
which the Purchaser has relied on entering into this agreement and shall survive
the execution of this agreement, and Tho hereby forever indemnifies and saves
the Purchaser harmless from all loss, damage, costs, actions and suits arising
out of or in connection with any breach or any representation or warranty made
by it and contained in this agreement.


6.  
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER



6.1 The Purchaser represents and warrants to Tho that:


(a)  
it is a company validly existing and in good standing under the laws of Nevada
and is up to date with respect to its filings with the applicable governmental
corporate agency;



(b)  
it has full corporate power and authority to enter into this agreement;



(c)  
the entering into of this agreement does not conflict with any applicable laws
or with its charter documents nor does it conflict with, or result in a breach
of, or accelerate the performance required by, any contract or other commitment
to which it is party or by which it is bound.



6.2 The representations and warranties hereinbefore set out are conditions upon
which Tho has relied on entering into this agreement and shall survive the
execution of this agreement, and the Purchaser hereby indemnifies and saves Tho
harmless from all loss, damage, costs, actions and suits arising out of or in
connection with any breach of any representation or warranty made by it and
contained in this agreement.


7.  
TRANSFER OF TITLE



7.1 Upon receipt of five million (5,000,000) shares of the Purchaser as
stipulated at paragraph 3.1.(a), Tho will sign and deliver all documents
required to give effect to the transfer of the Property to the Purchaser.


8.  
NOTICES



8.1 Any notice, election, consent or other writing required or permitted to be
given hereunder shall be deemed to be sufficiently given if delivered or if
mailed by registered air mail or by fax, addressed as follows:
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 


In the case of the Purchaser:


Shamika 2 Gold, Inc.


Peter Campitiello
Tarter Krinsky & Drogin LLP
1350 Broadway
New York, New York 10018




Fax No.:


In the case of Tho:


Lam Chan Tho
500 Place D’Armes
Suite 2100
Montreal, Quebec
H2Y 2W2
Fax No.: (514) 843-8104


and any such notice given as aforesaid shall be deemed to have been given to the
parties hereto if delivered, when delivered, or if mailed, on the third business
day following the date of mailing, or if faxed, on the next succeeding business
day following the faxing thereof provided however that during the period of any
postal interruption in either the country of mailing or the country of delivery,
any notice given hereunder by mail shall be deemed to have been given only as of
the date of actual delivery of the same. Any party may from time to time by
notice in writing change its address for the purpose of this paragraph.


9.  
GENERAL TERMS AND CONDITIONS



9.1 The parties hereto hereby covenant and agree that they will execute such
further agreements, conveyances and assurances as may be requisite, or which
counsel for the parties may deem necessary to effectually carry out the intent
of this agreement;


9.2 This agreement shall represent the entire understanding between the parties
with respect to the subject matter hereof and replaces and supersedes all
previous agreements between them with respect to the subject matter hereof. No
representations or inducements have been made save as herein set forth. No
changes, alterations, or modifications of this agreement shall be binding upon
either party until and unless a memorandum in writing to such effect shall have
been signed by both parties hereto;


9.3 The titles to the articles to this agreement shall not be deemed to form
part of this agreement but shall be regarded as having been used for convenience
of reference only;
 
 
 
4

--------------------------------------------------------------------------------

 
 

 
9.4 The schedules to this agreement shall be construed with and as an integral
part of this agreement to the same extent as if they were set forth verbatim
herein; All references to dollar amounts contained in this agreement are
references to Canadian funds; expenditures shall be net of federal or provincial
taxes;


9.5 This agreement shall be governed by and interpreted in accordance with the
laws in effect in Quebec, and is subject to the exclusive jurisdiction of the
Courts of Quebec;


9.6 This agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.


10.  
LANGUAGE



10.1 The parties hereby acknowledge that they have required and consented that
this agreement and all related documents be prepared in English.  Les parties
reconnaissent avoir exigé que la présente convention et tous les documents y
afférentes soient rédigés en anglais.


IN WITNESS WHEREOF this agreement has been executed by the parties hereto as of
the day and year first above written.




_______________________________
LAM CHAN THO
SHAMIKA 2 GOLD, INC.
Per:_______________________________
       Name:
       Title: President
   





 
5

--------------------------------------------------------------------------------

 


SCHEDULE A


TO THAT CERTAIN AGREEMENT BETWEEN LAM CHAN THO


OF THE FIRST PART


AND SHAMIKA 2 GOLD, INC.


OF THE SECOND PART


MADE AS OF THE _______ DAY OF DECEMBER, 2010


PROPERTY DESCRIPTION
 
 
 
 
6

--------------------------------------------------------------------------------

 

 
SCHEDULE B


TO THAT CERTAIN AGREEMENT BETWEEN LAM CHAN THO


OF THE FIRST PART


AND SHAMIKA 2 GOLD, INC.


OF THE SECOND PART


MADE AS OF THE ______ DAY OF DECEMBER, 2010


NET SMELTER RETURNS ROYALTY


1.  
For the purpose of this Schedule, "Agreement" shall mean the agreement to which
this Schedule is attached, "Owner" shall mean the party paying a percentage of
Net Smelter Returns pursuant to the Agreement, "Holder" shall mean the party or
parties receiving a percentage of Net Smelter Returns pursuant to the Agreement,
and other capitalized terms shall have the meanings assigned to them in the
Agreement.



2.  
For the purposes hereof, the term "Net Smelter Returns" shall, subject to
paragraphs 3, 4, 5 and 6 below, mean gross revenues received from the sale by
the Owner of all ore mined from the Property and from the sale by the Owner of
concentrate, doré, metal and products derived from ore mined from the
Properties, after deduction of the following:



(a)  
all smelting and refining costs, sampling, assaying and treatment charges and
penalties including but not limited to metal losses, penalties for impurities
and charges for refining, selling and handling by the smelter, refinery or other
purchaser (including price participation charges by smelters and/or refiners);
and



(b)  
costs of handling, transporting, securing and insuring such material from the
Properties or from a concentrator, whether situated on or off the Properties, to
a smelter, refinery or other place of treatment, and in the case of gold or
silver concentrates or doré, security costs; and



(c)  
sales and other taxes based upon sales or production, but not income taxes
pursuant to federal, provincial or territorial tax legislation; and



(d)  
marketing costs, including sales commissions, incurred in selling ore mined from
the Properties and from concentrate, dolt, metal and products derived from ore
mined from the Properties.



3.  
 

(a)  
Where revenue otherwise to be included under this Schedule is received by the
Owner in a transaction with a party with whom it is not dealing at arm's length,
the revenue to be included shall be based on the fair market value under the
circumstances and at the time of the transaction.

 
 
 
7

--------------------------------------------------------------------------------

 
 

 
(b)  
Where a cost otherwise deductible under this Schedule is incurred by the Owner
in a transaction with a party with whom it is not dealing at arm's length, the
cost to be deducted shall be the fair market cost under the circumstance and at
the time of the transaction.



4.  
For the purpose of determining Net Smelter Returns, all receipts and major
disbursements in a currency other than Canadian shall be converted into Canadian
currency on the day of receipt or disbursement, as the case may be, and all
other disbursements in a currency other than Canadian shall be converted into
Canadian currency at the average rate for the month of disbursement determined
using the Bank of Canada noon rates.



5.  
The Owner may, but shall not be under any duty to, engage in price protection
(hedging) or speculative transactions such as futures contracts and commodity
options in its sole discretion covering ail or part of production from the
Properties. None of the revenues, costs, profits or losses from such
transactions shall be taken into account in calculating Net Smelter Returns or
any interest therein.



6.  
If the Properties are brought into production, they may be operated as a single
operation with other mining properties owned by third parties or in which the
Owner has an interest, in which event, the parties agree that (notwithstanding
separate ownership thereof) ores mined from the mining properties (including the
Properties) may be blended at the time of mining or at any time thereafter,
provided, however, that the respective mining properties shall bear and have
allocated to them their proportionate part of costs described in paragraphs 2(a)
to 2(d) above incurred relating to the single operation, and shall have
allocated to each of them the proportionate part of the revenues earned relating
to such single operation. In making any such allocation, effect shall be given
to the tonnages and location of ore and other material mined and beneficiated
and the characteristics of such material including the metal content of ore
removed from, and to any special charges relating particularly to ore,
concentrates or other products or the treatment thereof derived from, any of
such mining properties.



The Owner shall ensure that practices and procedures in accordance with industry
practice are adopted and employed for weighing, determining moisture content,
sampling and assaying and determining recovery factors.


7.  
Payments of a percentage of Net Smelter Returns shall be made to the Holder
within 30 days after the end of each calendar quarter in which Net Smelter
Returns, as determined on the basis of final adjusted invoices, are received by
the Owner. All such payments shall be made in Canadian dollars.



8.  
After the year in which production is commenced on the Properties, the Holder
receiving a percentage of Net Smelter Returns from the Owner shall be provided
annually on or before March 31st with a copy of the calculation of Net Smelter
Returns, determined in accordance with this Schedule, for the preceding calendar
year, certified correct by a senior officer of the Owner.



9.  
The Holder may, on or before April 30th of any year, give written notice to the
Owner requiring an audit. The Owner shall then arrange for the external auditors
of the Owner to carry out an audit at the sole expense of the Holder subject to
reimbursement as described below and a copy of the auditor's report shall be
provided to the Owner and Holder promptly upon completion of the audit. The
auditor's report shall be subject to such qualifications the auditor wishes. to
make, if any, and shall cover the calendar year ending on December 31 of the
year immediately preceding the year of the notice.

 
 
 
 
8

--------------------------------------------------------------------------------

 

 
if it is determined that the amount of Net Smelter Returns which should have
been paid by the Owner to the Holder is different from the amount of Net Smelter
Returns determined and paid to the Holder in accordance with this paragraph, the
calculation of Net Smelter Returns for the audited period shall be amended to
agree with the auditor's determination; and:


(a)  
if the result is a net increase in payment due to the Holder in respect of the
interest in Net Smelter Returns, the Owner shall pay promptly the amount of such
net increase to the Holder; and



(b)  
if the result is a net decrease in payment due to the Holder the Holder shall
refund promptly such overpayment to the Owner.



The Owner shall retain the books and records relating to the Properties for the
current year and for the three calendar years prior to the current year. In the
event of the termination of the interest in Net Smelter Returns, the Owner
shall, for a period of thirty-six months following the date of such termination,
retain the books and records relating to the Properties for the year in which
termination occurs and the three immediately prior calendar years. The Owner's
books and records no longer required to meet the obligations of this paragraph
may be destroyed.


10.  
Nothing contained in the Agreement or any Schedule attached thereto shall be
construed as conferring upon the Holder any right to or beneficial interest in
the Properties. The right to receive a percentage of Net Smelter Returns from
the Owner as and when due is and shall be deemed to be a contractual right only.
Furthermore, the right to receive a percentage of Net Smelter Returns by the
Holder from the Owner as and when due shall not be deemed to constitute the
Owner the partner, agent or legal representative of the Holder or to create any
fiduciary relationship between them for any purpose whatsoever,



11.  
The Owner shall be entitled to (i) make all operational decisions with respect
to the methods and extend of mining and processing of ore, concentrate, doré,
metal and products produced from the Properties (for example, without
limitation, the decision to process by heap leaching rather than conventional
milling), (ii) make all decisions relating to sales of such ore, concentrate,
doré, metal and products produced and (iii) make all decisions concerning
temporary or long-term cessation of operations.

 
 
 
 
 
9